72 F.3d 686
Jack COHEN, on behalf of himself and all others similarlysituated, Plaintiff-Appellee,andAnthony Maniscalco, II, Plaintiff-Appellant,v.RESOLUTION TRUST CORPORATION, in its capacity as receiverfor Imperial Savings Association, an insureddepository institution, a.k.a. ImperialFederal Savings Association,Defendant-Appellee.Jack COHEN, on behalf of himself and all others similarlysituated;  Mark Rozells, Plaintiffs-Appellees,andMichael Lea, Plaintiff-Appellant,v.RESOLUTION TRUST CORPORATION, in its capacity as receiverfor Imperial Savings Association, an insureddepository institution, a.k.a. ImperialFederal Savings Association,Defendant-Appellee.
Nos. 94-55209, 94-55218.
United States Court of Appeals,Ninth Circuit.
Filed Jan. 2, 1996.

Before:  WALLACE, Chief Judge, KOZINSKI and RYMER, Circuit Judges.

ORDER

1
Appellants Anthony Maniscalco and Michael Lea, members of a class action brought by Jack Cohen and other employees of Imperial Savings Association against the Resolution Trust Corporation, filed a motion to dismiss their appeals, including their pending petitions for rehearing and a suggestion for rehearing en banc.  Pursuant to the stipulation of the parties, the appellants' motion is granted.  Fed.R.App.P. 42(b).


2
Under Blair v. Shanahan, 38 F.3d 1514, 1521 (9th Cir.1994), we vacate our opinion, 61 F.3d 725 (9th Cir.1995), and remand to the district court for proceedings consistent with Blair.


3
APPEAL DISMISSED AND OPINION VACATED.  CASE REMANDED TO DISTRICT COURT.